I concur.
If we concede purely for the purposes of a decision, as does the opinion, that certiorari will lie in such a case as this (as *Page 616 
to which I have great doubt), it is perfectly clear that we are not concerned with any question as to the manner in which the council ascertained the facts upon the existence of which its power to order the election depended. A petition sufficient in form being filed, it was the duty of the council to ascertainin such manner as it found best whether it was sufficiently signed to empower and require it to call the election. If the petition was in fact sufficiently signed, which does not appear to be disputed, the power existed. As said in People v.Ontario, 148 Cal. 635, [84 P. 209]: "The duty of a board of trustees to determine whether or not a petition for an annexation election is signed by a sufficient number of electors is entirely implied from the fact that it has no power to order the election except upon a petition signed by that number. The statute nowhere in terms prescribes the necessity of such a determination or requires any record thereof to be made."